Citation Nr: 1310113	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder, including status post arthroscopic meniscus repair for tear, recurrent meniscus tear, osteoarthritis, and an osteochondroma, due to an in-service sandblasting gun injury.

4.  Entitlement to service connection for a left knee disorder, including left knee strain, secondary to a right knee disorder. 

5.  Entitlement to service connection for a lower back disorder, including lumbar strain, secondary to a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In August 2010, the RO issued a second rating decision granting service connection for residuals of a scar on the right leg from a laceration caused by a sandblasting gun.  A noncompensable rating was assigned, effective June 23, 2008. As the arguments in favor of a higher rating for a right knee disorder put forth by the Veteran and his representative relate only to his pending service connection claim and not to his right leg scar, the Veteran and his representative have not disagreed with the August 2010 decision and the issue of the rating assigned for the Veteran's scar residuals of the right knee are not on appeal.  See Palmer v. Nicholson, 21 Vet. App. 434, 436 (2007) (explaining that review of a potential NOD requires consideration of the actual words used and the context in which they were written).  



In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at his local RO.  A transcript of this hearing has been associated with the claims folder.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's hearing is within normal limits for VA purposes. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio, 16 Vet. App. at 186.  

These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

An RO letter dated July 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.  Therefore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained all relevant records adequately identified by the Veteran, including his service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  If VA provides a claimant with an examination or obtains an opinion in a service connection claim, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In order for a VA examination or opinion to be adequate, the examiner must fully consider the Veteran's relevant medical history, including the lay statements of record, and describe the disability in sufficient detail to facilitate a fully informed evaluation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the probative value of the medical examination report or opinion obtained is derived from a factually accurate, fully articulated, and soundly reasoned opinion, it is important that any VA examination report obtained contain clear conclusions, supporting data, and an explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).

Here, a VA audiological examination was conducted in October 2008.  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and conducted a thorough examination.  Although the VA audiological examiner was unable to obtain reliable speech discrimination scores, the puretone data recorded was found to be a reliable basis for evaluating the Veteran's hearing loss.  Furthermore, the cause of the unreliability described by the examiner in the report, i.e., demonstration of rhyming words to the words that missed on the several word score lists given to each ear, involves the nature of the Veteran's sincerely provided responses and is not subject to correction upon additional testing such that further testing would not produce a different result.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, as the examination was accurate, sufficiently descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr, 21 Vet. App. at 310-11.   

Therefore, the duty to assist has also been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would develop the evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a)(2); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); 38 C.F.R. § 3.159(d).

During the hearing, the VLJ specifically clarified the issues on appeal and sought to identify any pertinent outstanding evidence.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony, argument and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim.  

II.  Evaluation of the Evidence

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana, 24 Vet. App. at  433; see also Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board's responsibility to evaluate the evidence applies to both medical evidence and competent lay evidence.  Madden, 1125 F.3d at 1481; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons or bases for its findings and conclusions on all material issues of fact and law, there is no need to discuss each piece of evidence submitted by the Veteran, or on his behalf, in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (explaining that the Board must review the entire record, but need not explicitly discuss every individual piece of evidence in the record).  Accordingly, the analysis below will focus on an evaluation of the material evidence of record and whether this evidence substantiates the claims on appeal.  Therefore, the Veteran should not assume that the Board has overlooked evidence that is not explicitly mentioned in the following discussion.  See generally Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

III.  Service Connection

The Veteran contends that he suffers from bilateral hearing loss due to noise exposure from working and sleeping around turbines for four years and duty on the flight decks of aircraft carriers while flight operations were occurring.  He also asserts that his hearing has gotten progressively worse since discharge from service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  Therefore, a disease diagnosed after service may be service connected when the evidence establishes that the disease was nevertheless incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Under VA regulations, impaired hearing is only considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The October 2008 VA audiological examination report shows the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
15
15
25

As discussed above, the examiner found that only puretone data should be used for adjudication purposes because the Veteran's speech recognition data was too unreliable to score.  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Further, while the Veteran has testified to symptoms of hearing loss and his reports are considered competent and credible, hearing loss as defined in 
38 C.F.R. § 3.385 must be shown in order for an award of service connection for hearing loss to be granted. 

Therefore, a preponderance of the evidence is against a finding of service connection because a current hearing loss disability within the meaning of 
38 C.F.R. § 3.385 has not been shown.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  As there is no evidence showing that the Veteran has a current hearing loss disorder within the meaning of 38 C.F.R. § 3.385, that doctrine is not applicable.   Id.  Therefore, the Veteran's claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied. 



REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In October 2008, the Veteran was provided with a VA audiological examination.  The examiner did not provide an etiological opinion on the Veteran's tinnitus on the basis that no symptoms of tinnitus were reported.  However, at the November 2011 Board hearing, the Veteran testified that he heard ringing in service but thought it was from the wind aboard the ship on the flight deck and still experiences intermittent tinnitus about three times a month.  Therefore, the claim for service connection for tinnitus must be remanded for a supplemental examination report that provides opinions on whether a diagnosis of tinnitus is warranted and, if so, whether tinnitus is related to service.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
  
In May 2010, the Veteran was provided with a VA orthopedic examination.  The examiner determined that the Veteran's right knee disorder, originating with a medial meniscus tear, was less likely than not due to the sandblasting gun accident in service because of the superficial nature of the injury as described in the January 1993 treatment record, the lack of any other treatment for or reports of symptoms of any right knee problems in service, and the intervening factor of the Veteran's significant weight gain since service.  However, while the examiner noted that the Veteran reported a history of intermittent right knee pain since the accident in service, did not address the Veteran's reported history of symptoms in finding that his current knee problems are not related to service.  February 2009 VA treatment notes also show that the Veteran reported a history of right knee pain "for many years," and June 2008 private treatment records note a long history of progressive right knee pain that "could be" a direct cause" of the Veteran's right knee pain.  On remand, a supplemental opinion should be obtained from the examiner that addresses the Veteran's reports of continuing symptoms of knee pain in service and accounts for the opinion stated by the Veteran's private physician.  Barr, 21 Vet. App. at 312 Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

An effort should also be made to obtain any additional VA treatment records for the Veteran showing treatment for tinnitus, a right or left knee disorder, and/or a lower back disorder, dated since July 2010.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3).  

The issues of entitlement to service connection for a left knee disorder and lower back disorder are inextricably intertwined with the issue of service connection for a right knee disorder, as the other disabilities are claimed to be secondary to the right knee condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, adjudication of the issues of entitlement to service connection for a left knee disorder, including left knee strain, secondary to a right knee disorder, and entitlement to service connection for a lower back disorder, including lumbar strain, secondary to a right knee disorder, are deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA health treatment records, related to hearing loss, a right or left knee disorder, and/or a lower back disorder, from the Medical Center in Tampa, Florida.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Request an addendum to the May 2010 VA audiological examination report from the same examiner who conducted the May 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, and in consideration of the Veteran's description of his symptoms of tinnitus at the November 2011 Board hearing, the examiner should determine whether a diagnosis of tinnitus is warranted and determine whether it is at least as likely as not (50 percent or greater probability) that tinnitus is related to noise exposure in service from working and sleeping around turbines on the USS Saratoga for four years and/or duty on the flight decks of aircraft carriers while flight operations were occurring

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

3.  Request an addendum to the May 2010 VA orthopedic examination report from the same examiner who conducted the May 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.  The claims folder a copy of this remand must be provided to the examiner.

The examiner should consider (1) the Veteran's reports of continuing and progressively worsening right knee pain since service and (2) the private physician's statement indicating that the Veteran's meniscus tear prior to surgery in June 2008 could be directly due to the sandblasting accident in service and an additional opinion as to whether it is at least as likely as not that the Veteran's right knee disorder is related to service that explicitly discusses and accounts for the reports of continuing symptoms and the June 2008 physician's statement.  

Additionally, for explanatory purposes, please explain whether the type of accident the Veteran describes, where his right knee was accidentally sandblasted with a sandblasting gun, is considered sufficient to cause the type of meniscus injury he was found to have in June 2008.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

4.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

5. Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


